



COURT OF APPEAL FOR ONTARIO

CITATION: Rooke v. University of
    Waterloo, 2013 ONCA 527

DATE: 20130823

DOCKET: C55978

Goudge, Watt and Pepall JJ.A.

BETWEEN

Joseph Stephen Rooke

Applicant (Appellant)

and

The University of Waterloo

Respondent (Respondent)

Joseph Stephen Rooke, appearing in person

Christopher Riggs and Carolyn Cornford-Greaves, for the
    respondent

Heard: August 22, 2013

On appeal from the judgment of Justice Patrick J. Flynn of
    the Superior Court of Justice, dated July 23, 2012.

APPEAL BOOK ENDORSEMENT

[1]

This matter is clearly moot and involves no issue of the kind that would
    warrant the court considering to hear it anyway.

[2]

The appeal is therefore dismissed.  No order as to costs.


